FILED
                            NOT FOR PUBLICATION                            FEB 25 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10227

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00140-APG

  v.
                                                 MEMORANDUM*
ADAM MICHAEL HARRIS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                           Submitted February 17, 2015**

Before:        O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

       Adam Michael Harris appeals from the district court’s judgment and

challenges the 37-month sentence imposed following his guilty-plea conviction for

being a convicted felon in possession of a firearm, in violation of 18 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Harris contends that his sentence is substantively unreasonable in light of the

circumstances of the offense. The district court did not abuse its discretion in

imposing Harris’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence at the bottom of the Guidelines range is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Harris’s criminal history and the need to promote respect

for the law. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                   14-10227